           Case 2:18-cr-00101-GEKP Document 293 Filed 07/30/21 Page 1 of 10




                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    UNITED STATES OF AMERICA

            vs.                                                  Criminal No. 18-101-01

    MEHDI NIKPARVAR-FARD a/k/a MEHDI
    ARMANI


          DEFENDANT NIKPARVAR-FARD’S SUPPLEMENTAL MEMORANDUM IN
                SUPPORT OF HIS MOTION TO SUPPRESS STATEMENTS

           Defendant Mehdi Nikparvar-Fard, a/k/a Mehdi Armani, through his undersigned counsel,

respectfully submits this Supplemental Memorandum in Support of his Motion to Suppress

Statements.

           Dr. Nikparvar-Fard filed a Motion to Suppress Statements (the “Motion”) on September

12, 2019. (ECF 149). The Court held a hearing on the Motion on July 15, 2021. At the hearing,

the cross-examination of the United States Marshals revealed serious evidentiary issues with the

three tape recordings in question (the “arrest tapes”),1 further supporting that the statements at

issue should be suppressed or otherwise excluded from the evidence presented at trial.

     I.        THE ARREST TAPES AND THEIR CONTENT SHOULD BE SUPPRESSED
               PURSUANT TO THE FIFTH AMENDMENT, BECAUSE NIKPARVAR-
               FARD WAS SUBJECT TO CUSTODIAL INTERROGATION.

           As discussed during the hearing, this is not the first time that statements in the arrest

tapes have been the subject of a motion to suppress. On January 12, 2018, Nikparvar-Fard was

found guilty of one count of violating 18 U.S.C. § 115(a)(1)(B) for threatening a United States

Marshal, and one count of violating 18 U.S.C. § 1001 for making a false and material statement

to a United States Marshal. The statements that supported the violation of Section 115(a)(1)(B)


1
  Pursuant to the testimony of the Deputy United States Marshal at the hearing, the arrest “tape” actually consists of
three separate recordings with gaps of unknown duration between recordings.


999998.04413/126429484v.1
         Case 2:18-cr-00101-GEKP Document 293 Filed 07/30/21 Page 2 of 10




are on the second arrest tape. 2 Thus, before trial on those charges, Nikparvar-Fard moved to

suppress those statements. The Court denied the motion to suppress, finding that the statements

themselves were crimes and that the statements were not elicited during an interrogation, but that

Nikparvar-Fard had volunteered the first statement and then made the second statement in

response to a clarifying question. Nikparvar-Fard, 2017 WL 6055289, at *4. The Third Circuit

affirmed this ruling. United States v. Nikparvar-Fard, No. 18-1720 (3d Cir. July 23, 2019) (non-

precedential). Notably, neither Court addressed any of the specific statements that are currently

at issue, which are on the third arrest tape.

         Although United States District Judge Jan E. DuBois made the broad statement that the

“defendant was not being interrogated when the Marshals were driving him from the AUC

facility to the Courthouse,” he then went onto analyze only a small portion of the interaction

between the Marshals and Nikparvar-Fard. Id. Judge DuBois—and the Third Circuit—did not

at all mention or address the statements now at issue, which were made later in time, after the

custodial interrogation began and after Marshal Jonhannes Jarkowsky stopped and re-started

recording the interaction with Nikparvar-Fard. Id.; United States v. Nikparvar-Fard, No. 18-

1720, 782 Fed. Appx. 160 (3d Cir. July 23, 2019) (non-precedential). That is, the statements at

issue here are not even on the same recording as those addressed by Judge DuBois. Furthermore,

for the statements that it did address, the Third Circuit specifically stated that, “assuming

arguendo that Nikparvar-Fard was being interrogated, the Fifth Amendment does not protect

against speech that is itself a crime”; thus, whether an interrogation occurred was irrelevant to its

finding. Nikparvar-Fard, No. 18-1720, 782 Fed. Appx. at 162.


2
  The statements at issue were “[Y]our face will be with me all the time, ok, we will see each other, don’t worry
about that, we will see each other.” And “for somebody at my scale to come and threaten you. Is that what you
think, if I wanted to do that, I pay a ni—er like this guy five grand to put a fucking pullet in your head if I wanta to
do that.” United States v. Nikparvar-Fard, No. 17-513, 2017 WL 6055289, at *1 (E.D. Pa. Dec. 7, 2017).
                                                           2

999998.04413/126429484v.1
        Case 2:18-cr-00101-GEKP Document 293 Filed 07/30/21 Page 3 of 10



        The interrogation began at the start of the third arrest tape, with Marshal Jarkowsy accusing

Nikparvar-Fard of being a criminal: “I think you’re a criminal.” In making this accusation and then

following-up with additional provoking statements questioning Nikpavar-Fard’s medical education

and the legitimacy of his medical practice, Marshal Jarkowsky used “words or actions that the

police should have known were reasonably likely to elicit an incriminating response from the

person.” Rhode Island v. Innis, 446 U.S. 291, 303 (1980). Thus, Nikparvar-Fard should have

received his Miranda rights and, because he did not, the interrogation violated his Fifth

Amendment rights. Accordingly, the statements Nikparvar-Fard made during this interrogation

cannot be admitted at trial by playing the third tape or the Marshals’ otherwise testifying as to its

content. Dickerson v. United States, 530 U.S. 428, 443–44, (2000) (“unwarned statements may

not be used as evidence in the prosecution’s case in chief”).

        The Government has claimed that none of the Marshals’ statements or actions directed to

Nikparvar-Fard could qualify as interrogation, because they were arresting Nikparvar-Fard on a

civil contempt warrant and therefore could not have known their actions would illicit

incriminating responses. Simply put, the Government claims that the Marshals had no

knowledge that the DEA had been investigating Nikparvar-Fard for years and had executed raids

on his clinics. According to the Government, the Marshals were not acting pursuant to any

investigation into Nikparvar-Fard. However, the Marshals admitted to having asked for a

photograph of Nikparvar-Fard, and one was emailed to them. 3 See Exhibit A – N.T., Grandison

Tr., Jan. 9, 2018, 144:21-24. Thus, the Marshals had at least some knowledge regarding

Nikpavar-Fard before they arrested him, and, by the time the interrogation started, they also



3
  The Government has represented to defense counsel that the photograph provided to the Marshals was a
Department of Motor Vehicles photograph provided by the Marshals’ supervisor, but also represented that it cannot
locate the photograph or the email in which it was sent.
                                                       3

999998.04413/126429484v.1
          Case 2:18-cr-00101-GEKP Document 293 Filed 07/30/21 Page 4 of 10




knew that he had committed the crimes of making a false statement to a federal officer and

threating federal officers. See Exhibit B - N.T., Jarkowsky Tr., Jan. 9, 2018, 130:19-131:10

(admitting he said “I think you’re a criminal” after a threat had been made); Exhibit C – N.T.,

Grandison Tr., Nov. 30, 2017, 59:22-60:7 (admitting that, by the time the Marshals put

Nikparvar-Fard in the vehicle, they knew he had committed the federal offense of lying to

federal officers five or ten minutes earlier). As such, even if the Marshals were not acting

pursuant to a federal investigation, they still should have reasonably known that accusing

Nikparvar-Fard of being a criminal was likely to illicit an incriminating response, when they

knew he had already incriminated himself during the interaction.

    II.      EVEN IF NOT SUPPRESSED PURSUANT TO THE FIFTH AMENDMENT,
             THE ARREST TAPES AND THEIR CONTENT ARE INADMISSIBLE.

          During cross examination on July 15, 2021, Deputy United States Marshal Grandison

testified that the arrest tapes were recorded without Nikparvar-Fard’s consent and that the

recording was not continuous. Specifically, Marshal Grandison testified that Marshal Jarkowsky

personally decided to record Nikparvar-Fard’s statements on his iPhone. Indeed, he was not

directed to make the recording and did not ask Nikparvar-Fard for consent to make the recording.

Nor did he follow any law enforcement protocol in making a recording with only one-party

consent. He further testified that the recording was not continuous, but three separate recordings.

Thus, Marshal Jarkowsky stopped and re-started the recording on at least two instances. No

recording exists of the statements made during those breaks. On account of this new evidence, it

is now clear that, even if the arrest tapes are not suppressed as an improper custodial

interrogation in violation of Nikparvar-Fard’s Fifth Amendment rights, they nonetheless cannot

be admitted at trial because (1) the recording was made in violation of Pennsylvania’s

Wiretapping and Electronic Surveillance Control Act (“Pennsylvania Wiretap Act”); and (2) the

                                                 4

999998.04413/126429484v.1
        Case 2:18-cr-00101-GEKP Document 293 Filed 07/30/21 Page 5 of 10




Government cannot properly authenticate the non-continuous recording as required by Federal

Rule of Evidence 901(a).

        1.      The Arrest Tapes and Testimony About their Content Are Inadmissible,
                Because They Violate the Pennsylvania Wiretap Act.

        The Pennsylvania Wiretap Act “‘prohibits the interception, disclosure or use of any wire,

electronic or oral communication.’” Commonwealth v. Byrd, 185 A.3d 1015, 1019 (Pa. Super.

2018) (quoting Commonwealth v. Deck, 954 A.2d 603, 607 (Pa. Super. 2008)). The law provides

an exception where “all parties to the communication have given prior consent to such

interception.” 18 Pa. C.S. § 5704(4). Thus, Pennsylvania is a two-party consent state, and it is

illegal to take and use a recording without prior consent from those involved. However, the

Pennsylvania Wiretap Act also provides that law enforcement officers may record conversations

without a warrant when one party—the officer—has consented to be recorded and the State

Attorney General or District Attorney approved the recording. 18 Pa. C. S. § 5704(2)(ii).

        Here, Marshal Jarkowsky used his personal iPhone to record Nikparvar-Fard without his

consent, in violation of the Pennsylvania Wiretap Act. See Commonwealth v. Smith, 136 A.3d

170, 178 (Pa. Super. 2008) (“we find that, although [defendant] used an app on his

smartphone, rather than a concealed tape recorder, to surreptitiously record his conversation [],

the result is the same. His actions constituted a violation of [the Wiretap Act].”). He did not

have the approval of the Pennsylvania Attorney General or the District Attorney. Thus, the

arrest tapes are a clear violation of the Pennsylvania Wire Tap Act and they cannot be admitted

at trial, nor can the Marshals cannot testify as to their content. See Commonwealth v. Spence, 91

A.3d 44 (Pa. 2014) (stating the Pennsylvania Wiretap Act provides for exclusion of evidence

derived from intentional interception of a wire, electronic or oral communication not authorized

by the Act). Indeed, Section 5721.1 of the Pennsylvania Wiretap Act provides, “no person shall

                                                5

999998.04413/126429484v.1
        Case 2:18-cr-00101-GEKP Document 293 Filed 07/30/21 Page 6 of 10




disclose the contents of any wire, electronic or oral communication, or evidence derived

therefrom, in any proceeding in any court, board or agency of this Commonwealth,” unless the

person properly obtained his or her knowledge of the contents without violating the Act. The

Supreme Court of Pennsylvania has maintained that the Act must be considered under a strict

standard. See Commonwealth v. Mason, 247 A.3d 1070, 1080 (Pa. 2021) (stating, in interpreting

the Wiretap Act, that “[when] the words of a statute are clear and free from ambiguity, the letter

of the statute is not to be disregarded under the pretext of pursuing its spirit”); see also

Commonwealth v. Shreffler, 249 A.3d 575, 581 (Pa. Super. 2021) (“Given our Supreme Court’s

admonition that the Wiretap Act must be strictly construed to preserve the fundamental

Pennsylvania constitutional right to privacy . . .”). It follows from this standard that the

Pennsylvania Wiretap Act’s language expressly precludes the Marshals’ ability to testify as to

the content of the recordings they made in violation of the Act. Simply put, they cannot disclose

the content of the recordings.

        The Government will claim that, although made in violation of the Pennsylvania Wiretap

Act, the recordings are still admissible because the Omnibus Crime Control and Safe Streets Act

of 1968 (“Omnibus Act”), 18 U.S.C. §§ 2510, et seq., preempts the Pennsylvania Wiretap Act, as

it authorizes those “acting under color of law to intercept a wire, oral, or electronic

communication where such person is a party to the communication . . . .” 18 U.S.C. §

2511(2)(c). But such preemption does not apply unless Marshal Jarkowsky was acting under

color of law. As explained in Bansal v. Russ, because the Omnibus Act and the Pennsylvania

Wiretap Act conflict, “federal officers participating in a federal investigation are not required to

follow [the Pennsylvania Wiretap Act].” 513 F. Supp. 2d 264, 283 (E.D. Pa. 2007) (emphasis

added). Marshal Jarkowsky was not participating in any such investigation. Indeed, to avoid


                                                  6

999998.04413/126429484v.1
        Case 2:18-cr-00101-GEKP Document 293 Filed 07/30/21 Page 7 of 10




suppression, the Government has specifically claimed that the Marshals had no knowledge that

Nikparvar-Fard was under investigation when they arrested him and that the Marshals were

merely going to execute a civil arrest warrant, thus, they could not possibly have interrogated

Nikparvar-Fard. According to the Government, the Marshals were acting under color of law

such that they are provided the protections of the Omnibus Act to permit their otherwise illegal

recording while, at the same time, were not acting in a law enforcement capacity such that they

would have known that calling Nikparvar-Fard a criminal would reasonably cause him to

incriminate himself. How can both be true?

        2.      The Arrest Tapes Must Be Excluded, Because the Government Cannot
                Properly Authenticate Them.

        Under Federal Rule of Evidence 901(a), “[t]o satisfy the requirement of authenticating or

identifying an item of evidence, the proponent must produce evidence sufficient to support a

finding that the item is what the proponent claims it is.” Fed. R. Evid. 901(a). “To authenticate

a recording, an examiner must determine whether the recording was made, that is, recorded,

continuously and simultaneously with the conversation it purports to represent.” United States v.

Brown, No. 2-00146-2, 2008 WL 510126 at *2 (M.D. Pa. 2008) (emphasis added). Because

recorded evidence is likely to have a strong impact on the jury and is susceptible to alteration,

“the burden is on the government ‘to produce clear and convincing evidence of authenticity and

accuracy as a foundation for the admission of such recordings.’” Id. at 121 (quoting United

States v. Knohl, 379 F.2d 427, 440 (2nd Cir. 1967)). “The following factors are generally

relevant considerations:

        (1) That the recording device was capable of accurately recording the conversations

        offered in evidence;

        (2) That the operator of the device was competent to operate the device;

                                                 7

999998.04413/126429484v.1
        Case 2:18-cr-00101-GEKP Document 293 Filed 07/30/21 Page 8 of 10




        (3) That the recordings are authentic and correct;

        (4) That the recordings have not been altered;

        (5) That the recordings have been preserved in an appropriate manner;

        (6) That the speakers are accurately identified; and

        (7) That the conversations elicited were made voluntarily and in good faith, without

        inducement of any kind.

United States v. Tartaglione, 228 F. Supp. 3d 402, 411 (E.D. Pa. 2017) (citing United States v.

Starks, 515 F.2d 112, 121, fn. 11 (3rd Cir. 1975)).

        Here, the Government cannot meet its burden to authenticate the arrest tapes. For years,

the Government has been referencing the arrest tapes to maintain Nikpavar-Fard’s pretrial

detention as if they were one continuous recording, without clarifying that there were three

separate recordings with breaks of unknown duration and content. The authenticity and accuracy

of these tapes are therefore extremely suspect. See United States v. Wardlaw, 977 F. Supp. 1481,

1485 (N.D. Ga. 1997) (excluding non-continuous recordings as unauthenticated); see also State

v. Nantambu, 113 A.3d 1186, 1199 (N.J. 2015) (excluding non-continuous recording as

untrustworthy). Additionally, Marshal Jarkowsky made the recording on his own personal

device, and the Government has not presented any evidence indicating that the recordings were

kept in a proper chain of custody. Finally, the statements by Nikpavar-Fard were not elicited in

good faith. Unbeknownst to Nikpavar-Fard, Marshal Jarkowsky controlled the ability to record

his statements or not, by pushing a button on his iPhone. As fully detailed in Nikparvar-Fard’s

Motion to Suppress, Marshal Jarkowsky continued to goad a hysterical and enraged Nikpavar-

Fard, while he also happened to be discretely recording only selected parts of the conversation.

Indeed, Marshal Jarkowsky previously testified that he shut the recording off every time


                                                 8

999998.04413/126429484v.1
           Case 2:18-cr-00101-GEKP Document 293 Filed 07/30/21 Page 9 of 10




Nikpavar-Fard seemed to calm down, based upon his own discretion.4 Thus, the recordings are

misleading, in that they were designed to show only Nikparvar-Fard’s worst statements. The

Marshals were not acting in good faith as they continued to induce Nikpavar-Fard to make

additional incriminating or, at the very least, prejudicial statements.

           As such, the Government cannot properly authenticate the three arrest tapes, and they

should be excluded from evidence to be presented at trial.

    III.      CONCLUSION

           For the foregoing reasons, Dr. Nikparvar-Fard respectfully requests the Court grant his

Motion to Suppress Statements or otherwise exclude the Government from using at trial the

statements Nikparvar-Fard made during his arrest.


Dated: July 30, 2021                                   Respectfully submitted,

                                                       BLANK ROME LLP
                                                       BY: /s Joseph G. Poluka
                                                           Joseph G. Poluka (PA Bar No. 42035)
                                                           Ann Querns (PA Bar No. 314145)
                                                           One Logan Square
                                                           130 N. 18 th Street
                                                           Philadelphia, PA 19103
                                                           poluka@blankrome.com
                                                           aquerns@blankrome.com
                                                           215-569-5624

                                                       FRANK DESIMONE, ESQUIRE
                                                       BY: /s Frank DeSimone
                                                           Frank DeSimone (PA Bar No. 12359)
                                                           123 S. Broad St.
                                                           Suite 2500
                                                           Philadelphia, PA 19109
                                                           fdesimone2003@yahoo.com
                                                           215-567-3507


4
  Exhibit B – N.T., Jarkowsky Tr, Jan. 9, 2018 130:10-14 (“I turned it off the first time because there was, like, a
lull in the conversation so I thought it was, like -- I mean, I thought it was de-escalated. And then, -- well, the
second time it was just by pure accident. I just turned it off and then I turned it back on.”).
                                                          9

999998.04413/126429484v.1
       Case 2:18-cr-00101-GEKP Document 293 Filed 07/30/21 Page 10 of 10




                                CERTIFICATE OF SERVICE
        I, Joseph G. Poluka, hereby certify that, on July 30, 2021, a true and correct copy of the

foregoing was served upon all counsel of record by the Court’s Electronic Case Filing System.



                                                      /s/ Joseph G. Poluka
                                                      Joseph G. Poluka (PA Bar No. 42035)
                                                      One Logan Square
                                                      130 N. 18 th Street
                                                      Philadelphia, PA 19103
                                                      poluka@blankrome.com
                                                      215-569-5624




999998.04413/126429484v.1
